Exhibit 10.1

FOURTH MASTER MANAGEMENT AGREEMENT

AND

PROPERTY MANAGEMENT AGREEMENT

AMENDMENT AGREEMENT

This FOURTH MASTER MANAGEMENT AGREEMENT AND PROPERTY MANAGEMENT AGREEMENT
AMENDMENT AGREEMENT (this “Amendment Agreement”) is made and entered into as of
October 30, 2013, by and among Inland American Real Estate Trust, Inc., a
Maryland corporation, in its own capacity and in its capacity as parent company
for the owners of the various properties (the “Owner”), and Inland American
Industrial Management LLC, Inland American Office Management LLC and Inland
American Retail Management LLC, each a Delaware limited liability company
(collectively, the “Managers”).

RECITALS

WHEREAS, Owner and each Manager are parties to Master Management Agreements,
dated as of July 1, 2012, relating to properties managed by each Manager (the
“Master Management Agreements”);

WHEREAS, pursuant to the Master Management Agreements, the Owner and Managers
are parties to those certain individual property management agreements for
various properties, including but not limited to those properties listed in
Exhibit A (the “Property Management Agreements”);

WHEREAS, on September 27, 2013, the Master Management Agreements and Property
Management Agreements were amended to provide that (i) a Termination Notice (as
defined in the Master Management Agreements and Property Management Agreements)
must be delivered prior to October 31, 2013, to prevent the automatic renewal of
such agreements (the “Termination Notice Deadline”) and (ii) the expiration date
of each Master Management Agreement and Property Management Agreement is
February 28, 2014;

WHEREAS, in connection with the upcoming Termination Notice Deadline, the Owner
and Managers desire to amend the Master Management Agreements and Property
Management Agreements to (i) change the Termination Notice Deadline in each
Master Management Agreement and Property Management Agreement to November 30,
2013, and (ii) change the expiration date of each Master Management Agreement
and Property Management Agreement to March 31, 2014; and

WHEREAS, pursuant to Section 10 of each Master Management Agreement and
Section 11 of each Property Management Agreement, the Owner and Managers may
amend the Master Management Agreements or Property Management Agreements
pursuant to a written agreement executed by the Owner and Managers.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of mutual agreements as herein expressed and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties, intending to be legally bound, hereby agree as
follows:

1. Amendment to Master Management Agreements. The Owner and Managers hereby
agree to amend Section 3(a) in each Master Management Agreement by replacing
“October 31, 2013” with “November 30, 2013” and “February 28, 2014” with “March
31, 2014”.

2. Amendment to Property Management Agreements. The Owner and Managers hereby
agree to amend Section 1 in eachProperty Management Agreement to provide that
(i) the Termination Notice Deadline in each such agreement shall be November 30,
2013, and (ii) the expiration date for each such agreement shall be March 31,
2014.

3. Full Force and Effect. Except as amended hereby, the terms and conditions of
the Master Management Agreements and Property Management Agreements shall remain
in full force and effect.

4. Modifications. This agreement may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by each of the
parties hereto.

5. Governing Law. This agreement shall be governed by, and construed in
accordance with, the laws of the state of Illinois, without regard to any
conflict of law provision that would require the application of the law of any
other jurisdiction.

6. Counterparts. This amendment may be executed in multiple counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

[Signature pages follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment Agreement as of the
date first written above.

 

OWNER: INLAND AMERICAN REAL ESTATE TRUST, INC. By:   /s/ Thomas P. McGuinness

Name: Thomas P. McGuinness

Title: President

[Signature page to Amendment Agreement]



--------------------------------------------------------------------------------

MANAGERS: INLAND AMERICAN RETAIL MANAGEMENT LLC By:   /s/ Tom Lithgow

Name: Tom Lithgow

Title: President

INLAND AMERICAN OFFICE MANAGEMENT LLC By:   /s/ Tom Lithgow

Name: Tom Lithgow

Title: President

INLAND AMERICAN INDUSTRIAL MANAGEMENT LLC By:   /s/ Tom Lithgow

Name: Tom Lithgow

Title: President

[Signature page to Amendment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

     Building   

Property Name

  

Address

  

City

   ST   

Manager

1.    44114   

11500 Melrose Ave (294

Tollway Venture)

   11500 Melrose Avenue    Franklin Park    IL    Inland American Industrial
Management LLC 2.    44113    1800 Bruning    1800 Bruining Drive    Itasca   
IL    Inland American Industrial Management LLC 3.    44104    500 Hartland   
500 North Lake Shore Drive    Hartland    WI    Inland American Industrial
Management LLC 4.    44107    55th Street    9625 55th Street    Kenosha    WI
   Inland American Industrial Management LLC 5.    44159    Atlas - St Paul   
240 Chester Street    St. Paul    MN    Inland American Industrial Management
LLC 6.    44161    Atlas-New Ulm    17113 County Road 29    New Ulm    MN   
Inland American Industrial Management LLC 7.    44112    Baymeadow - Glen Burnie
   6752 Baymeadow Drive    Glen Burnie    MD    Inland American Industrial
Management LLC 8.    44128    C&S - Aberdeen    100 Old Philadelphia Road   
Aberdeen    MD    Inland American Industrial Management LLC 9.    44163    C&S -
Birmingham    422 Industrial Drive    Birmingham    AL    Inland American
Industrial Management LLC 10.    44126    C&S - North Hatfield    95 North
Hatfield Road    Hatfield    MA    Inland American Industrial Management LLC 11.
   44127    C&S - South Hatfield    142 Elm Street    Hatfield    MA    Inland
American Industrial Management LLC 12.    44125    C&S - Westfield    56 Summit
Lock Road    Westfield    MA    Inland American Industrial Management LLC 13.   
44102    Clarion    300 10th Street NW    Clarion    IA    Inland American
Industrial Management LLC 14.    44122    Coloma    4412 Coloma Road    Coloma
   MI    Inland American Industrial Management LLC 15.    44116    Deer Park
Seaco    1114 Seaco Avenue    Deer Park    TX    Inland American Industrial
Management LLC 16.    44151    Devens Industrial    235 Barnum Road    Devens   
MA    Inland American Industrial Management LLC 17.    44108    Doral - Waukesha
   21875 Doral Road    Waukesha    WI    Inland American Industrial Management
LLC 18.    44400   

Haskell-Rolling Plains

Detentional Facility

   118 County Line Road 206    Haskell    TX    Inland American Industrial
Management LLC 19.    44401    Hudson Correctional Facility    3001 Juniper
Street, County Road 45.5    Hudson    CO    Inland American Industrial
Management LLC 20.    44402    Imagine Avondale    950 North Elsieo C. Felix Jr.
Way    Avondale    AZ    Inland American Industrial Management LLC 21.    44403
   Imagine Coolidge    1290 East Vah Ki Inn Road    Coolidge    AZ    Inland
American Industrial Management LLC 22.    44409    Imagine Coolidge II    1290
East Vah Ki Inn Road    Coolidge    AZ    Inland American Industrial Management
LLC

 

A-1



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

23.    44407    Imagine Discovery    1728 Whitehead Road    Baltimore    MD   
Inland American Industrial Management LLC 24.    44404    Imagine Firestone   
5753 Twilight Avenue    Firestone    CO    Inland American Industrial Management
LLC 25.    44408    Imagine Hope Lamond    6200 Kansas Avenue    Washington D.C
      Inland American Industrial Management LLC 26.    44405    Imagine Indigo
Ranch    6464 Peterson Road    Colorado Springs    CO    Inland American
Industrial Management LLC 27.    44406    Imagine Town Center    775 Town Center
Blvd    Palm Coast    FL    Inland American Industrial Management LLC 28.   
44110    Industrial Drive    301 Industrial Drive    Horican    WI    Inland
American Industrial Management LLC 29.    44123    Kinston    104 Enterprise
Blvd    Kinston    NC    Inland American Industrial Management LLC 30.    44115
   Kirk Road    315 Kirk Road    St. Charles    IL    Inland American Industrial
Management LLC 31.    44117    Libertyville Associates    700 N. Highway 45   
Libertyville    IL    Inland American Industrial Management LLC 32.    44121   
Mount Zion Road    135 South Mt. Zion Road    Lebanon    IN    Inland American
Industrial Management LLC 33.    44118    Ottawa    421 E. Stevenson Road   
Ottawa    IL    Inland American Industrial Management LLC 34.    44119   
Tri-State Holdings I    321 Foster Avenue    Wood Dale    IL    Inland American
Industrial Management LLC 35.    44120    Tri-State Holdings II    7300 Airport
Road    Houston    TX    Inland American Industrial Management LLC 36.    44106
   Tri-State Holdings III    50 Indianhead Drive    Mosinee    WI    Inland
American Industrial Management LLC 37.    44111    Westport - Mechanicsburg   
4500 Westport Drive    Mechanicsburg    PA    Inland American Industrial
Management LLC 38.    48000    11500 Market Street    11500 Market Street   
Jacinto City    TX    Inland American Office Management LLC 39.    48013    3801
S. Collins    3801 South Collins    Arlington    TX    Inland American Office
Management LLC 40.    48014    AT&T – St. Louis    909 Chestnut Street    St
Louis    MO    Inland American Office Management LLC 41.    48003    AT&T Center
- Chicago    2000 West AT&T Center Drive    Hoffman Estates    IL    Inland
American Office Management LLC 42.    48015    AT&T Cleveland    45 Erieview
Plaza    Cleveland    OH    Inland American Office Management LLC 43.    48002
   Bridgeside Point Office Building    100 Technology Drive    Pittsburg    PA
   Inland American Office Management LLC 44.    48009    Commons Drive    3901
Liberty Street    Aurora    IL    Inland American Office Management LLC 45.   
48007    Denver Highlands    8822 South Ridgeline Blvd.    Highlands Ranch    CO
   Inland American Office Management LLC

 

A-2



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

46.    48005    Dulles Executive Plaza    13530 & 13560 Dulles Technology Drive
   Herndon    VA    Inland American Office Management LLC 47.    48012   
Houston Lakes    8900 Lakes at 610 Drive    Houston    TX    Inland American
Office Management LLC 48.    48010    Kinross Lakes    3900 Kinross Lakes
Parkway    Richfield    OH    Inland American Office Management LLC 49.    47100
   MCP One    401 Pennsylvania Parkway    Indianapolis    IN    Inland American
Office Management LLC 50.    47108    MCP Three    501 Pennsylvania Parkway   
Indianapolis    IN    Inland American Office Management LLC 51.    47102    MCP
Two    301 Pennsylvania Parkway    Indianapolis    IN    Inland American Office
Management LLC 52.    48011    Regional Road    725 North Regional Road   
Greensboro    NC    Inland American Office Management LLC 53.    48026    Sanofi
Aventis - US Inc    55 Corporate Drive    Bridgewater    NJ    Inland American
Office Management LLC 54.    48008    Santee Riverview    101 RiverView Parkway
   Santee    CA    Inland American Office Management LLC 55.    48028    United
Health - Frederick    800 Oak Street    Frederick    MD    Inland American
Office Management LLC 56.    48016    Worldgate Plaza    12801-12901 Worldgate
Drive    Herndon    VA    Inland American Office Management LLC 57.    44571   
14th Street Market    2200 E. 14th Street    Plano    TX    Inland American
Retail Management LLC 58.    44649    95th and Cicero    9633 Cicero    Oak Lawn
   IL    Inland American Retail Management LLC 59.    44645    Alcoa Exchange   
Alcoa Road at I-30    Bryant    AR    Inland American Retail Management LLC 60.
   44646    Alcoa Exchange II    20815 - 20825 I 30    Benton    AR    Inland
American Retail Management LLC 61.    44659    Anderson Central    651 SR 28
Bypass    Anderson    SC    Inland American Retail Management LLC 62.    40101
   Antoine Town Center    12430 Tomball Pkwy    Houston    TX    Inland American
Retail Management LLC 63.    44505    Atascocita Shopping Center    7072 Fm 1960
East    Humble    TX    Inland American Retail Management LLC 64.    44660   
Bartow Marketplace    103 Marketplace Blvd    Cartersville    GA    Inland
American Retail Management LLC 65.    40103    Bay Colony    2955 S Gulf Freeway
   League City    TX    Inland American Retail Management LLC 66.    40106   
Bay Colony II    NWC of I-45 & FM 646    League City    TX    Inland American
Retail Management LLC 67.    44655    Bear Creek Village Center    Clinton Keith
Road & I-15    Wildomar    CA    Inland American Retail Management LLC 68.   
44572    Bellerive Plaza    170 Bellerive Boulevard    Nicholasville    KY   
Inland American Retail Management LLC

 

A-3



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

69.    44677    Bent Tree Plaza    7901 Falls of Neuse Road    Raleigh    NC   
Inland American Retail Management LLC 70.    44553    Bi-Lo - Greenville    1315
S. Pleasantburg    Greenville    SC    Inland American Retail Management LLC 71.
   40104    Blackhawk Town Center    9885 Blackhawk Blvd    Houston    TX   
Inland American Retail Management LLC 72.    48914    Block 121 Retail    20th
Street South & 2nd Avenue South    Birmingham    AL    Inland American Retail
Management LLC 73.    44663    Boynton Commons    333-339 N Congress Avenue   
Boynton Beach    FL    Inland American Retail Management LLC 74.    44573   
Brandon Centre South    1903 Lumsden Road    Brandon    FL    Inland American
Retail Management LLC 75.    44554    Brooks Corner    3143 SE Military Rd   
San Antonio    TX    Inland American Retail Management LLC 76.    44664   
Buckhead Crossing    Sidney Marcus Blvd & Piedmont Road    Atlanta    GA   
Inland American Retail Management LLC 77.    44536    Buckhorn Plaza    60-76
Lunger Drive    Bloomsburg    PA    Inland American Retail Management LLC 78.   
44653    Campus Marketplace    300 S Twin Oaks Valley Road    San Marcos    CA
   Inland American Retail Management LLC 79.    44657    Centerplace of Greeley
   4500 Centerplace Drive    Greeley    CO    Inland American Retail Management
LLC 80.    44570    Chesapeake Commons    4107 Portsmouth Boulevard   
Chesapeake    VA    Inland American Retail Management LLC 81.    44656   
Cheyenne Meadows    817 Cheyenne Meadows Road    Colorado Springs    CO   
Inland American Retail Management LLC 82.    44508    Chili’s - Hunting Bayou   
11510 East Freeway    Jacinto City    TX    Inland American Retail Management
LLC 83.    44529    Cinemark - Jacinto City    11450 East Freeway    Jacinto
City    TX    Inland American Retail Management LLC 84.    46044    Citizens
CFG-NH - 06 Manchester Office    875 Elm Street    Manchester    NH    Inland
American Retail Management LLC 85.    46050    Citizens CFG-NY - 02 Plattsburgh
   6 Oak Street    Plattsburgh    NY    Inland American Retail Management LLC
86.    46072    Citizens CFG-PA - 16 Dallastown    45 E. Main St    Dallastown
   PA    Inland American Retail Management LLC 87.    46142    Citizens CFG-PA -
88 York Retail    1 N. George St.    York    PA    Inland American Retail
Management LLC 88.    46149    Citizens CFG-RI - 08 Providence Office    870
Westminster Street    Providence    RI    Inland American Retail Management LLC
89.    44611    Citizens CFG-Mellon Bank Bldg    13 The Circle    Georgetown   
DE    Inland American Retail Management LLC 90.    48918    Cityville Retail   
2690 W. Haskell Ave    Dallas    TX    Inland American Retail Management LLC 91.
   44669    Coweta Crossing    370 Bullsboro Drive    Newnan    GA    Inland
American Retail Management LLC

 

A-4



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

92.    44574    Cross Timbers Court    745 Cross Timbers Road    Flower Mound   
TX    Inland American Retail Management LLC 93.    44569    Crossroads at
Chesapeake Square    4107 Portsmouth Boulevard    Chesapeake    VA    Inland
American Retail Management LLC 94.    44575    Custer Creek    3411-3501 Custer
Parkway    Richardson    TX    Inland American Retail Management LLC 95.   
40102    Cyfair Town Center    17445 Spring Cypress    Cypress    TX    Inland
American Retail Management LLC 96.    40107    Cyfair Town Center II    NEC of
Highway 290 & Spring Cypress Road    Cypress    TX    Inland American Retail
Management LLC 97.    44510    Cypress Town Center    12220 Jones Road   
Houston    TX    Inland American Retail Management LLC 98.    44576    Donelson
Plaza    2500 Lebanon Pike    Nashville    TN    Inland American Retail
Management LLC 99.    44686    Dothan Pavilion    4601 Montgomery Hwy    Dothan
   AL    Inland American Retail Management LLC 100.    44577    East Gate    250
Eastgate Drive    Aiken    SC    Inland American Retail Management LLC 101.   
44503    Eldridge Town Center    12330 Fm 1960 Rd W    Houston    TX    Inland
American Retail Management LLC 102.    44557    Fabyan Randall Plaza    1980
Fabyan Parkway    Batavia    IL    Inland American Retail Management LLC 103.   
44682    Fairview Market    655 Fairview Road    Simpsonville    SC    Inland
American Retail Management LLC 104.    48931    Fields Apartment Retail    1333
Fenbrook Lane    Bloomington    IN    Inland American Retail Management LLC 105.
   44578    Flower Mound Crossing    2600-2650 Flower Mound Road    Flower Mound
   TX    Inland American Retail Management LLC 106.    44617    Forest Plaza   
760-790 West Johnson Street    Fond du Lac    WI    Inland American Retail
Management LLC 107.    44579    Fury’s Ferry    403 Furys Ferry Road    Augusta
   GA    Inland American Retail Management LLC 108.    44654    Garden Village
   28090 S. Western Avenue    San Pedro    CA    Inland American Retail
Management LLC 109.    44668    Gateway Market Center    7751-8229 9th Street N
   St Petersburg    FL    Inland American Retail Management LLC 110.    44666   
Gateway Plaza    1305-1375 Western Blvd    Jacksonville    NC    Inland American
Retail Management LLC 111.    44561    Glendale Heights I, II, III    125 East
Army Trail Road    Glendale Heights    IL    Inland American Retail Management
LLC 112.    44704    Grafton Commons    Port Washington Road / Hwy 60    Grafton
   WI    Inland American Retail Management LLC 113.    44592    Gravois Dillon
Plaza    5301-5315 Caroline Drive 1 Dillon Plaza    High Ridge    MO    Inland
American Retail Management LLC 114.    44689    Heritage Crossing    3401
Raleigh Road Parkway    Wilson    NC    Inland American Retail Management LLC

 

A-5



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

115.    44580    Heritage Heights    4000-4020 William D. Tate Avenue   
Grapevine    TX    Inland American Retail Management LLC 116.    44674   
Heritage Plaza - Chicago    Army Trail Road & County Farm Road    Carol Stream
   IL    Inland American Retail Management LLC 117.    44514    Highland Plaza
   1520 S Mason Rd    Katy    TX    Inland American Retail Management LLC 118.
   44647    Hillsborough (Winston)    404 Hillsborough St.    Raleigh    NC   
Inland American Retail Management LLC 119.    44667    Hiram Pavilion    5220
Jimmy Lee Smith Pkwy    Hiram    GA    Inland American Retail Management LLC
120.    44582    Hunter’s Glen Crossing    3945 Legacy Drive    Plano    TX   
Inland American Retail Management LLC 121.    44501    Hunting Bayou    11420
East FWY I-10    Jacinto City    TX    Inland American Retail Management LLC
122.    47101    Intech Retail    6335 Intech Commons Drive    Indianapolis   
IN    Inland American Retail Management LLC 123.    44683    James Center   
6901 S. 19th Street    Tacoma    WA    Inland American Retail Management LLC
124.    44583    Josey Oaks    4112 North Josey Lane    Carrollton    TX   
Inland American Retail Management LLC 125.    44616    Lakeport Commons    5101
Sergeant Road    Sioux City    IA    Inland American Retail Management LLC 126.
   44595    Legacy Crossing    State Route 95 & US
Route 23    Marion    OH    Inland American Retail Management LLC 127.    44560
   Lexington Road    1575 Lexington Road    Athens    GA    Inland American
Retail Management LLC 128.    44555    Lincoln Mall    622 George Washington
Highway    Lincoln    RI    Inland American Retail Management LLC 129.    44558
   Lincoln Village    6165 North Lincoln Avenue    Chicago    IL    Inland
American Retail Management LLC 130.    44725    Logan’s Roadhouse    3060 West
Sand Lake Road    Orlando    FL    Inland American Retail Management LLC 131.   
44612    Lord Salisbury Center    2645 N. Salisbury Road    Salisbury    MD   
Inland American Retail Management LLC 132.    44566    Market at Morse /
Hamilton    1320-1380 North Hamilton Road    Columbus    OH    Inland American
Retail Management LLC 133.    44584    Market at Westlake    3700 Bee Caves Road
   Westlake Hills    TX    Inland American Retail Management LLC 134.    44619
   Mckinney Town Crossing    8800 State Highway 121    McKinney    TX    Inland
American Retail Management LLC 135.    44658    Merchants Crossing    1500
Placida Road    Englewood    FL    Inland American Retail Management LLC 136.   
44614    Middleburg Crossing    2640 Blanding Blvd    Middleburg    FL    Inland
American Retail Management LLC 137.    44900    Monadnock Condo Assoc    30 Ash
Brook Road    Keene    NH    Inland American Retail Management LLC

 

A-6



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

138.    44539    Monodnock Marketplace    30 Ash Brook Road    Keene    NH   
Inland American Retail Management LLC 139.    44564    New Forest Crossing II   
6025 Sam Houston Parkway    Houston    TX    Inland American Retail Management
LLC 140.    44559    Newtown Road    629 Newtown Road    Virginia Beach    VA   
Inland American Retail Management LLC 141.    44596    Northwest Marketplace   
13706 - 13846 Northwest Freeway    Houston    TX    Inland American Retail
Management LLC 142.    44504    NTB Eldridge    12150 Fm 1960 Rd W    Houston   
TX    Inland American Retail Management LLC 143.    44661    Palm Harbor
Shopping Center    100 Palm Coast Pkwy NE    Palm Coast    FL    Inland American
Retail Management LLC 144.    44671    Paradise Place    4075 Haverhill Road N
   West Palm Beach    FL    Inland American Retail Management LLC 145.    44535
   Paradise Shops of Largo    10411 Ulmerton Road    Largo    FL    Inland
American Retail Management LLC 146.    44585    Park West Plaza    302-322 Park
Boulevard    Grapevine    TX    Inland American Retail Management LLC 147.   
44562    Parkway Centre North    1656 Stringtown Road    Grove City    OH   
Inland American Retail Management LLC 148.    44568    Parkway Centre North Bldg
B    1656 Stringtown Road    Grove City    OH    Inland American Retail
Management LLC 149.    44685    Pavilion at LaQuinta    79220 Hwy 111   
LaQuinta    CA    Inland American Retail Management LLC 150.    44593   
Pavilions at Hartman Heritage    I-70 and Little Blue Parkway    Independence   
MO    Inland American Retail Management LLC 151.    44662    Peachland Promenade
   24123 Peachland Blvd    Port Charlotte    FL    Inland American Retail
Management LLC 152.    44620    Penn Park    1401 SW 74th Street    Oklahoma
City    OK    Inland American Retail Management LLC 153.    44586    Pioneer
Plaza    701 East Cartwright Road    Mesquite    TX    Inland American Retail
Management LLC 154.    44676    Pleasant Hill Square    2205 Pleasant Hill Road
   Duluth    GA    Inland American Retail Management LLC 155.    44648    Poplin
Place    2901 W US HWY 74    Monroe    NC    Inland American Retail Management
LLC 156.    40105    Prestonwood Town Center    5301 Belt Line Road    Dallas   
TX    Inland American Retail Management LLC 157.    44690    Promenade -
Fultondale    Walkers Chapel Road &
I-65    Fultondale    AL    Inland American Retail Management LLC 158.    44613
   Riverstone Shopping Center    Hwy 6 and 1092 South    Missouri City    TX   
Inland American Retail Management LLC 159.    44587    Riverview Village    1050
N.E. Green Oaks Boulevard    Arlington    TX    Inland American Retail
Management LLC 160.    40112    Rockwell Plaza    NW Expressway    Oklahoma City
   OK    Inland American Retail Management LLC

 

A-7



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

161.    44672    Rose Creek    4403 Towne Lake Parkway    Woodstock    GA   
Inland American Retail Management LLC 162.    44681    Rosewood Shopping Center
   2800 Rosewood Drive    Columbia    SC    Inland American Retail Management
LLC 163.    44509    Saltgrass Restaurant - Hunting Bayou    11900 East Freeway
I-10    Jacinto City    TX    Inland American Retail Management LLC 164.   
44679    Sarasota Pavilion    6507 S Tamiami Trail    Sarasota    FL    Inland
American Retail Management LLC 165.    44588    Scofield Crossing    1700 West
Parmer Lane    Austin    TX    Inland American Retail Management LLC 166.   
44563    Sherman Plaza    1600 - 1620 Sherman Avenue    Evanston    IL    Inland
American Retail Management LLC 167.    44531    Sherman Town Center    3606 Town
Center    Sherman    TX    Inland American Retail Management LLC 168.    44694
   Sherman Town Center II    845 North Creek Drive    Sherman    TX    Inland
American Retail Management LLC 169.    44589    Shiloh Square    2645 Arapaho
Road    Garland    TX    Inland American Retail Management LLC 170.    44650   
Siegen Plaza    6700-6800 Siegan Lane    Baton Rouge    LA    Inland American
Retail Management LLC 171.    44675    Silverlake    3158 Dixie Highway   
Erlanger    KY    Inland American Retail Management LLC 172.    40109    Sonic
at Antoine Town Center    12710 Tomball Pkwy    Houston    TX    Inland American
Retail Management LLC 173.    40114    South Frisco Village    2930 Preston Road
   Frisco    TX    Inland American Retail Management LLC 174.    44652   
Southgate Village    1920 Hwy 31 South    Pelham    AL    Inland American Retail
Management LLC 175.    44695    Sparks Crossing    101 Los Altos Pkwy    Sparks
   NV    Inland American Retail Management LLC 176.    44527    Spring Town
Center    21106 Kuykendahl Rd.    Spring    TX    Inland American Retail
Management LLC 177.    44615    Spring Town Center III    21106 Kuykendahl Rd.
   Spring    TX    Inland American Retail Management LLC 178.    40110   
Stables Town Center I    18425 Champion Forest Dr.    Spring    TX    Inland
American Retail Management LLC 179.    40111    Stables Town Center II    8765
Spring Cypress    Spring    TX    Inland American Retail Management LLC 180.   
44565    State Street Market    6380 E. State Street    Rockford    IL    Inland
American Retail Management LLC 181.    48801    Stone Creek Crossing    900
Barnes Dr    San Marcos    TX    Inland American Retail Management LLC 182.   
40113    Stone Ridge Market    20935 US HWY 281 N    San Antonio    TX    Inland
American Retail Management LLC 183.    44680    Stonecrest Marketplace    8000
Mall Parkway    Lithonia    GA    Inland American Retail Management LLC

 

A-8



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

184.    44552    Stop & Shop - Sicklerville    542 Berlin-Cross Key   
Sicklerville    NJ    Inland American Retail Management LLC 185.    44551   
Stop N Shop - Bristol    605 Metacom Ave    Bristol    RI    Inland American
Retail Management LLC 186.    44546    Stop N Shop - Cumberland    70 Mendon Rd
   Cumberland    RI    Inland American Retail Management LLC 187.    44550   
Stop N Shop - Framingham    19 Temple Street    Framingham    MA    Inland
American Retail Management LLC 188.    44540    Stop N Shop - Hyde Park    5 St.
Andrews Rd.    Hyde Park    NY    Inland American Retail Management LLC 189.   
44547    Stop N Shop - Malden    99 Charles St    Malden    MA    Inland
American Retail Management LLC 190.    44549    Stop N Shop - Southington    505
N. Main Street    Southington    CT    Inland American Retail Management LLC
191.    44548    Stop N Shop - Swampscott    450 Paradise Road    Swampscott   
MA    Inland American Retail Management LLC 192.    44618    Streets of
Cranberry    20406 - 20436 Route 19    Cranberry Township    PA    Inland
American Retail Management LLC 193.    44651    Streets of Indian Lake    1418
Callender Lane    Hendersonville    TN    Inland American Retail Management LLC
194.    44590    Suncreek Village    7801 Alma Drive    Plano    TX    Inland
American Retail Management LLC 195.    46158    Suntrust-AL00107 Muscle Shoals
Branch    1411 Woodward Avenue    Muscle Shoals    AL    Inland American Retail
Management LLC 196.    46157    Suntrust-AL00121 Shoal Creek Branch    300 US
Highway 43    Killen    AL    Inland American Retail Management LLC 197.   
46160    Suntrust-FL00122 Clark Road Office    5727 Clark Road    Sarasota    FL
   Inland American Retail Management LLC 198.    46161    Suntrust-FL00124
Sunwest Office    4125 State Road 60    Vero Beach    FL    Inland American
Retail Management LLC 199.    46162    Suntrust-FL00127 Fort Meade Branch    214
West Broadway    Fort Meade    FL    Inland American Retail Management LLC 200.
   46163    Suntrust-FL00129 St. Lucie West Office    1301 Northwest St. Lucie
West Blvd.    Port St. Lucie    FL    Inland American Retail Management LLC 201.
   46164    Suntrust-FL00133 Highlands Branch    3005 Lakeland Highlands Road   
Lakeland    FL    Inland American Retail Management LLC 202.    46165   
Suntrust-FL00134 Imperial Lakes Branch    5980 Imperial Parkway    Mulberry   
FL    Inland American Retail Management LLC 203.    46166    Suntrust-FL00140
Lake Mary Branch    4240 West Lake Mary Boulevard    Lake Mary    FL    Inland
American Retail Management LLC 204.    46167    Suntrust-FL00149 Haile
Plantation Branc    5303 Southwest 91st Drive    Gainesville    FL    Inland
American Retail Management LLC 205.    46168    Suntrust-FL00152 Millhopper
Branch    3814 Northwest 43rd Street    Gainesville    FL    Inland American
Retail Management LLC 206.    46169    Suntrust-FL00167 Cordova Office    4400
Bayou Boulevard    Pensacola    FL    Inland American Retail Management LLC

 

A-9



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

207.    46170    Suntrust-FL00168 Tiger Point Office    3301 Gulf Breeze Parkway
   Gulf Breeze    FL    Inland American Retail Management LLC 208.    46171   
Suntrust-FL00175 North Beneva Office    3577 Fruitville Road    Sarasota    FL
   Inland American Retail Management LLC 209.    46172    Suntrust-FL00178
Bayonet Point Branch    7612 State Road 52    Bayonet Point    FL    Inland
American Retail Management LLC 210.    46173    Suntrust-FL00187 Walden Woods
Office    308 West Alexander Street    Plant City    FL    Inland American
Retail Management LLC 211.    46174    Suntrust-FL00192 Miracle Mile Office   
2231 Indian River Boulevard    Vero Beach    FL    Inland American Retail
Management LLC 212.    46175    Suntrust-FL00193 Hobe Sound Office    9955
Southeast Federal Highway    Hobe Sound    FL    Inland American Retail
Management LLC 213.    46176    Suntrust-FL00198 North Port Office    7061 South
U.S.
Highway #1    Port St. Lucie    FL    Inland American Retail Management LLC 214.
   46177    Suntrust-FL00206 Mount Dora Branch    200 East Fifth Avenue    Mount
Dora    FL    Inland American Retail Management LLC 215.    46178   
Suntrust-FL00218 Daytona Beach Shores B    2300 South Atlantic Avenue    Daytona
Beach    FL    Inland American Retail Management LLC 216.    46179   
Suntrust-FL00243 Marianna Downtown Offi    4425 Lafayette Street    Marianna   
FL    Inland American Retail Management LLC 217.    46180    Suntrust-FL00264
Land O’Lakes Branch    21744 State Road 54    Lutz    FL    Inland American
Retail Management LLC 218.    46182    Suntrust-FL00281 St. Augustine Office   
1850 U.S. Highway 1 South    St. Augustine    FL    Inland American Retail
Management LLC 219.    46183    Suntrust-FL00303 South Beach Office    3720
South Third Street    Jacksonville    FL    Inland American Retail Management
LLC 220.    46184    Suntrust-FL00304 Regency Square Office    344 Monument Road
   Jacksonville    FL    Inland American Retail Management LLC 221.    46186   
Suntrust-FL00335 Osprey Office    1100 South Tamiami Trail    Osprey    FL   
Inland American Retail Management LLC 222.    46187    Suntrust-FL00948 East
Boca Raton Office    880 East Palmetto Park Road    Boca Raton    FL    Inland
American Retail Management LLC 223.    46188    Suntrust-FL00953 West Tamarac
Office    7879 West Commercial Boulevard    Tamarac    FL    Inland American
Retail Management LLC 224.    46576    Suntrust-FL00956 Bushnell    107 Bushnell
Plaza    Bushnell    FL    Inland American Retail Management LLC 225.    46189
   Suntrust-FL00961 Pompano Beach    1409 East Atlantic Boulevard    Pompano
Beach    FL    Inland American Retail Management LLC 226.    46191   
Suntrust-FL00981 23rd Street Office    511 West 23rd Street    Panama City    FL
   Inland American Retail Management LLC 227.    46193    Suntrust-FL01000 West
St. Cloud Branch    4290 13th Street    St. Cloud    FL    Inland American
Retail Management LLC 228.    46194    Suntrust-FL01033 Granada Boulevard Bran
   113 East Granada Boulevard    Ormond Beach    FL    Inland American Retail
Management LLC 229.    46195    Suntrust-FL01034 Bill France Boulevard    299
Bill France Boulevard    Daytona Beach    FL    Inland American Retail
Management LLC

 

A-10



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

230.    46196    Suntrust-FL01035 West Ormond Branch    160 N. Nova Road   
Ormond Beach    FL    Inland American Retail Management LLC 231.    46197   
Suntrust-FL01038 Deltona Branch    892 Deltona Boulevard    Deltona    FL   
Inland American Retail Management LLC 232.    46199    Suntrust-FL01044
Riverside Office    100 Northwest 12th Avenue    Miami    FL    Inland American
Retail Management LLC 233.    46200    Suntrust-FL01049 Ormond Towne Square Br
   1470 West Granada Boulevard    Ormond Beach    FL    Inland American Retail
Management LLC 234.    46201    Suntrust-FL01066 Southside Office    745 South
Broad Street    Brooksville    FL    Inland American Retail Management LLC 235.
   46203    Suntrust-FL01070 Spring Hill Office    7319 Spring Hill Drive   
Spring Hill    FL    Inland American Retail Management LLC 236.    46204   
Suntrust-FL01076 Inverness Branch    408 South U.S.
Highway 41    Inverness    FL    Inland American Retail Management LLC 237.   
46205    Suntrust-FL01092 Pembroke Pines    10000 Taft Street    Pembroke Pines
   FL    Inland American Retail Management LLC 238.    46207    Suntrust-FL01105
Indian Harbour Beach B    314 East Eau Gallie Boulevard    Indian Harbour Beach
   FL    Inland American Retail Management LLC 239.    46208    Suntrust-FL01106
Lake Washington Branch    2458 North Wickham Road    Melbourne    FL    Inland
American Retail Management LLC 240.    46210    Suntrust-FL01117 Pine Hills
Branch    5025 West Colonial Drive    Orlando    FL    Inland American Retail
Management LLC 241.    46211    Suntrust-FL01142 South 436 Lake Margare    3800
South Semoran Boulevard    Orlando    FL    Inland American Retail Management
LLC 242.    46212    Suntrust-FL01151 University Boulevard B    3191 University
Boulevard    Winter Park    FL    Inland American Retail Management LLC 243.   
46214    Suntrust-FL01158 West Central Office    6300 Central Avenue    St.
Petersburg    FL    Inland American Retail Management LLC 244.    46216   
Suntrust-FL01174 Tuscawilla Branch    5775 Red Bug Lake Road    Casselberry   
FL    Inland American Retail Management LLC 245.    46217    Suntrust-FL01188
Fruitland Park Branch    3290 US Highway 41127    Fruitland Park    FL    Inland
American Retail Management LLC 246.    46218    Suntrust-FL01198 Rockledge
Branch    234 Barton Boulevard    Rockledge    FL    Inland American Retail
Management LLC 247.    46578    Suntrust-FL01204 Vierra    8226 North Wickam
Road    Melbourne    FL    Inland American Retail Management LLC 248.    46219
   Suntrust-FL01212 Flagler Plaza Branch    100 Flagler Plaza Drive    Palm
Coast    FL    Inland American Retail Management LLC 249.    46220   
Suntrust-FL01215 North Causeway Branch    111 North Causeway    New Smyrna Beach
   FL    Inland American Retail Management LLC 250.    46221    Suntrust-FL01222
Pasco Square Office    4041 Rowan Road    New Port Richey    FL    Inland
American Retail Management LLC 251.    46222    Suntrust-FL01235 Countryside
Office    26627 US Highway 19 North    Clearwater    FL    Inland American
Retail Management LLC 252.    46223    Suntrust-FL01236 East Clearwater Office
   2150 Cleveland Street    Clearwater    FL    Inland American Retail
Management LLC

 

A-11



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

253.    46225    Suntrust-FL01246 Sabal Park Office    9601 East Martin Luther
King Junior Boul    Tampa    FL    Inland American Retail Management LLC 254.   
46226    Suntrust-FL01258 Seminole Office    7405 Seminole Boulevard    Seminole
   FL    Inland American Retail Management LLC 255.    46227    Suntrust-FL01287
North Lakeland Branch    1075 Carpenters Way    Lakeland    FL    Inland
American Retail Management LLC 256.    46229    Suntrust-FL01346 South Ocala
Branch    111 Southwest 17th Street    Ocala    FL    Inland American Retail
Management LLC 257.    46230    Suntrust-FL01349 Golden Hills Office    4800
Northwest Blichton Road    Ocala    FL    Inland American Retail Management LLC
258.    46231    Suntrust-FL01354 Executive Park Office    3990 Southwest State
Road 200    Ocala    FL    Inland American Retail Management LLC 259.    46232
   Suntrust-FL01355 Lakewood Office    4142 Sixth Street South    St. Petersburg
   FL    Inland American Retail Management LLC 260.    46233    Suntrust-FL01367
Okeechobee Branch    815 South Parrott Avenue    Okeechobee    FL    Inland
American Retail Management LLC 261.    46234    Suntrust-GA00329 Buckhead Branch
   3020 Peachtree Road Northwest    Atlanta    GA    Inland American Retail
Management LLC 262.    46236    Suntrust-GA00338 Northside Parkway Bran    3300
Northside Parkway Northwest    Atlanta    GA    Inland American Retail
Management LLC 263.    46237    Suntrust-GA00344 Sandy Springs Branch    5898
Roswell Road Northeast    Atlanta    GA    Inland American Retail Management LLC
264.    46239    Suntrust-GA00350 Rockbridge Memorial Br    3850 Rockbridge Road
   Stone Mountain    GA    Inland American Retail Management LLC 265.    46240
   Suntrust-GA00362 Panola Road Branch    2843 Panola Road    Lithonia    GA   
Inland American Retail Management LLC 266.    46241    Suntrust-GA00369 Shannon
Mall Branch    4601 Jonesboro Road    Union City    GA    Inland American Retail
Management LLC 267.    46242    Suntrust-GA00371 Peachtree City Branch    103
City Circle    Peachtree City    GA    Inland American Retail Management LLC
268.    46243    Suntrust-GA00379 Chamblee-Peachtree Ind    5370 Peachtree
Industrial    Chamblee    GA    Inland American Retail Management LLC 269.   
46244    Suntrust-GA00382 Stone Mountain Branch    5473 East Mountain Street   
Stone Mountain    GA    Inland American Retail Management LLC 270.    46245   
Suntrust-GA00384 Spalding Corners Branc    7840 Holcomb Bridge Road    Norcross
   GA    Inland American Retail Management LLC 271.    46246    Suntrust-GA00390
Fairburn Road Branch    5641 Fairburn Road    Douglasville    GA    Inland
American Retail Management LLC 272.    46247    Suntrust-GA00428 Gwinnett Place
Branch    2171 Pleasant Hill Road    Duluth    GA    Inland American Retail
Management LLC 273.    46248    Suntrust-GA00449 Stockbridge Branch    4986
North Henry Boulevard    Stockbridge    GA    Inland American Retail Management
LLC 274.    46249    Suntrust-GA00454 Court Square Branch    930 Main Street   
Conyers    GA    Inland American Retail Management LLC 275.    46250   
Suntrust-GA00465 Southlake Branch    1235 Southlake Circle    Morrow    GA   
Inland American Retail Management LLC

 

A-12



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

276.    46251    Suntrust-GA00473 Cumberland Branch    2755 Cumberland Parkway
   Atlanta    GA    Inland American Retail Management LLC 277.    46252   
Suntrust-GA00474 Marietta Branch    47 Whitlock Avenue    Marietta    GA   
Inland American Retail Management LLC 278.    46253    Suntrust-GA00475
Merchants Walk Branch    1331 Johnson Ferry Road    Marietta    GA    Inland
American Retail Management LLC 279.    46254    Suntrust-GA00476 Barrett Parkway
Branch    1184 Barrett Parkway    Kennesaw    GA    Inland American Retail
Management LLC 280.    46257    Suntrust-GA00507 Washington Road Tho    658 Main
Street    Thomson    GA    Inland American Retail Management LLC 281.    46258
   Suntrust-GA00509 Washington Road Evans    4212 Washington Road    Evans    GA
   Inland American Retail Management LLC 282.    46259    Suntrust-GA00531
Bradley Park Branch    1645 Bradley Park Drive    Columbus    GA    Inland
American Retail Management LLC 283.    46260    Suntrust-GA00588 Derenne Avenue
Branch    610 East Derenne Avenue    Savannah    GA    Inland American Retail
Management LLC 284.    46261    Suntrust-GA00591 Skidaway Branch    2815
Skidaway Road    Savannah    GA    Inland American Retail Management LLC 285.   
46263    Suntrust-GA00653 Gray Highway Office    1104 Gray Highway    Macon   
GA    Inland American Retail Management LLC 286.    46264    Suntrust-GA00686
Five Points Branch    300 South Mock Road    Albany    GA    Inland American
Retail Management LLC 287.    46579    Suntrust-GA00695 Douglas Main    201 S.
Peterson Avenue    Douglas    GA    Inland American Retail Management LLC 288.
   46265    Suntrust-GA00704 Sylvester Office    201 North Isabella Street   
Sylvester    GA    Inland American Retail Management LLC 289.    46266   
Suntrust-GA00715 Altama Office    4410 Altama Avenue    Brunswick    GA   
Inland American Retail Management LLC 290.    46268    Suntrust-GA00738 Gaines
School Road Off    180 Gaines School Road    Athens    GA    Inland American
Retail Management LLC 291.    46269    Suntrust-GA00743 Madison Office    286
Hancock Street    Madison    GA    Inland American Retail Management LLC 292.   
46270    Suntrust-GA00849 NCF: Cartersville    827 Joe Frank Harris Pkwy   
Cartersville    GA    Inland American Retail Management LLC 293.    46271   
Suntrust-MD00224 Historic Annapolis    152 Main Street    Annapolis    MD   
Inland American Retail Management LLC 294.    46273    Suntrust-MD00276 Prince
FrederickFox R    597 Solomons Island
Road N.    Prince Frederick    MD    Inland American Retail Management LLC 295.
   46274    Suntrust-MD00286 Glen Burnie Branch    100 Crain Hwy. S.W.    Glen
Burnie    MD    Inland American Retail Management LLC 296.    46275   
Suntrust-MD00297 Cambridge    403 Academy Street    Cambridge    MD    Inland
American Retail Management LLC 297.    46276    Suntrust-MD00304 Cockeysville   
9701 York Road    Cockeysville    MD    Inland American Retail Management LLC
298.    46278    Suntrust-MD00311 Avondale    1900 Queens Chapel Road   
Avondale    MD    Inland American Retail Management LLC

 

A-13



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

299.    46580    Suntrust-MD00464 Bethesda Main Office    7500 Wisconsin Avenue
   Bethesda    MD    Inland American Retail Management LLC 300.    46279   
Suntrust-NC00133 NCF: Apex    202 S Salem Street    Apex    NC    Inland
American Retail Management LLC 301.    46280    Suntrust-NC00136 NCF: Arden   
2397 Hendersonville Road    Arden    NC    Inland American Retail Management LLC
302.    46281    Suntrust-NC00138 NCF: Asheboro    272 N Fayetteville St   
Asheboro    NC    Inland American Retail Management LLC 303.    46282   
Suntrust-NC00148 NCF: Bessemer City    125 E Virginia Ave    Bessemer City    NC
   Inland American Retail Management LLC 304.    46284    Suntrust-NC00191 NCF:
Carmel Commons    7801 Pineville-Matthews Rd    Charlotte    NC    Inland
American Retail Management LLC 305.    46285    Suntrust-NC00199 NCF: Charlotte
Plaza    4441 The Plaza    Charlotte    NC    Inland American Retail Management
LLC 306.    46286    Suntrust-NC00201 NCF: Sardis Rd aka Gal    1935 Galleria
Blvd    Charlotte    NC    Inland American Retail Management LLC 307.    46287
   Suntrust-NC00205 NCF: Wilmar    818 Church Street North    Concord    NC   
Inland American Retail Management LLC 308.    46288    Suntrust-NC00210 NCF:
Creedmoor    201 S Main Street    Creedmoor    NC    Inland American Retail
Management LLC 309.    46289    Suntrust-NC00213 NCF: Dunn    2100 W Cumberland
St    Dunn    NC    Inland American Retail Management LLC 310.    46290   
Suntrust-NC00226 NCF: Croasdaile    1821 Hillandale Rd    Durham    NC    Inland
American Retail Management LLC 311.    46291    Suntrust-NC00230 NCF: Bethesda
   1611 S Miami Blvd    Durham    NC    Inland American Retail Management LLC
312.    46292    Suntrust-NC00262 NCF: Cone Boulevard    701 E Cone Boulevard   
Greensboro    NC    Inland American Retail Management LLC 313.    46293   
Suntrust-NC00266 NCF: Adams Farm    5705 High Point Road    Greensboro    NC   
Inland American Retail Management LLC 314.    46294    Suntrust-NC00273 NCF:
Airpark    7804 National Service Rd    Greensboro    NC    Inland American
Retail Management LLC 315.    46295    Suntrust-NC00279 NCF: South Elm St   
1601 S Elm-Eugene Street    Greensboro    NC    Inland American Retail
Management LLC 316.    46296    Suntrust-NC00280 NCF: Harrisburg    4720 Highway
49 S    Harrisburg    NC    Inland American Retail Management LLC 317.    46297
   Suntrust-NC00282 NCF: Hendersonville Ma    222 S Main Street   
Hendersonville    NC    Inland American Retail Management LLC 318.    46298   
Suntrust-NC00301 NCF: Mulberry    110 Mulberry St SW    Lenoir    NC    Inland
American Retail Management LLC 319.    46299    Suntrust-NC00303 NCF: Tyro   
4394 S NC Hwy 150    Lexington    NC    Inland American Retail Management LLC
320.    46300    Suntrust-NC00306 NCF: Mebane    204 W Center Street    Mebane
   NC    Inland American Retail Management LLC 321.    46301    Suntrust-NC00318
NCF: Oxford: Main St    140 W Main St    Oxford    NC    Inland American Retail
Management LLC

 

A-14



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

322.    46302    Suntrust-NC00320 NCF: Pittsboro    88 Hillsboro Street   
Pittsboro    NC    Inland American Retail Management LLC 323.    46581   
Suntrust-NC00349 Six Forks    3620 Six Forks Road    Raleigh    NC    Inland
American Retail Management LLC 324.    46303    Suntrust-NC00355 NCF: North
Madison    804 N Madison Blvd    Roxboro    NC    Inland American Retail
Management LLC 325.    46304    Suntrust-NC00358 NCF: Rural Hall    7880 Broad
Street    Rural Hall    NC    Inland American Retail Management LLC 326.   
46305    Suntrust-NC00362 NCF: Statesville Blvd    2070 Statesville Blvd   
Salisbury    NC    Inland American Retail Management LLC 327.    46306   
Suntrust-NC00365 NCF: Stanley    416 Highway 27 S    Stanley    NC    Inland
American Retail Management LLC 328.    46309    Suntrust-NC00368 NCF: Sylva Main
   624 W Main St    Sylva    NC    Inland American Retail Management LLC 329.   
46310    Suntrust-NC00374 NCF: Walnut Cove Main    234 N Main St.    Walnut Cove
   NC    Inland American Retail Management LLC 330.    46582    Suntrust-NC00388
Salem Group    2140 Country Club Road    Winston-Salem    NC    Inland American
Retail Management LLC 331.    46312    Suntrust-NC00389 NCF: Ogburn Station   
4306 N Liberty Street    Winston-Salem    NC    Inland American Retail
Management LLC 332.    46313    Suntrust-NC00393 NCF: Yadkinville: Sta    200 S
State St    Yadkinville    NC    Inland American Retail Management LLC 333.   
46315    Suntrust-SC00151 NCF: Pleasantburg    201 S Pleasantburg Dr.   
Greenville    SC    Inland American Retail Management LLC 334.    46316   
Suntrust-SC00152 NCF: Wade Hampton    2111 Wade Hampton Blvd    Greenville    SC
   Inland American Retail Management LLC 335.    46317    Suntrust-SC00154 NCF:
Woodruff Road    1610 Woodruff Road    Greenville    SC    Inland American
Retail Management LLC 336.    46318    Suntrust-SC00159 NCF: Berea    55 Farrs
Bridge Road    Greenville    SC    Inland American Retail Management LLC 337.   
46319    Suntrust-SC00169 NCF: Liberty    5 W Main St    Liberty    SC    Inland
American Retail Management LLC 338.    46320    Suntrust-SC00170 NCF: Mauldin   
203 W Butler Ave    Mauldin    SC    Inland American Retail Management LLC 339.
   46322    Suntrust-TN00171 Woodbine Branch    2915 Nolensville Road   
Nashville    TN    Inland American Retail Management LLC 340.    46323   
Suntrust-TN00172 Donelson Branch    2503 Lebanon Road    Nashville    TN   
Inland American Retail Management LLC 341.    46324    Suntrust-TN00179 Cool
Springs Branch    1725 Mallory Lane    Brentwood    TN    Inland American Retail
Management LLC 342.    46325    Suntrust-TN00181 Hillsboro Village Bran    1605
21st Avenue South    Nashville    TN    Inland American Retail Management LLC
343.    46326    Suntrust-TN00184 Nolensville Road Branc    4310 Nolensville
Road    Nashville    TN    Inland American Retail Management LLC 344.    46327
   Suntrust-TN00191 Brentwood Maryland Far    5030 Thoroughbred Lane   
Brentwood    TN    Inland American Retail Management LLC

 

A-15



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

345.    46328    Suntrust-TN00193 Smyrna Branch    189 South Lowry Street   
Smyrna    TN    Inland American Retail Management LLC 346.    46329   
Suntrust-TN00204 Lebanon Main Office    240 West Main Street    Lebanon    TN   
Inland American Retail Management LLC 347.    46330    Suntrust-TN00209 South
Side Branch - Mu    1250 South Church Street    Murfreesboro    TN    Inland
American Retail Management LLC 348.    46331    Suntrust-TN00210 University
Branch    1213 Greenland Drive    Murfreesboro    TN    Inland American Retail
Management LLC 349.    46334    Suntrust-TN00270 Lookout Valley Branch    101
Browns Ferry Road    Chattanooga    TN    Inland American Retail Management LLC
350.    46335    Suntrust-TN00275 North County Branch    9627 Dayton Pike   
Soddy Daisy    TN    Inland American Retail Management LLC 351.    46336   
Suntrust-TN00276 Signal Mountain Branch    1301 Taft Highway    Signal Mountain
   TN    Inland American Retail Management LLC 352.    46337    Suntrust-TN00280
East Ridge Branch    4323 Ringgold Road    East Ridge    TN    Inland American
Retail Management LLC 353.    46338    Suntrust-TN00281 Lee Highway Branch   
7001 Lee Highway    Chattanooga    TN    Inland American Retail Management LLC
354.    46339    Suntrust-TN00287 West Tenth Street Bran    110 West Tenth
Street    Chattanooga    TN    Inland American Retail Management LLC 355.   
46340    Suntrust-TN00316 Walnut Street Facility    426 West Walnut Street   
Johnson City    TN    Inland American Retail Management LLC 356.    46341   
Suntrust-TN00324 Allandale Mt Carmel    4233 West Stone Drive    Kingsport    TN
   Inland American Retail Management LLC 357.    46343    Suntrust-TN00397
Loudon Facility    414 Wharf Street    Loudon    TN    Inland American Retail
Management LLC 358.    46344    Suntrust-TN00400 Alpha Facility    5716 West
Andrew Johnson Highway    Morristown    TN    Inland American Retail Management
LLC 359.    46346    Suntrust-VA00185 Chippenham    7133 Forest Hill Ave   
Richmond    VA    Inland American Retail Management LLC 360.    46347   
Suntrust-VA00186 Ampthill    4830 Jefferson Davis Hwy    Richmond    VA   
Inland American Retail Management LLC 361.    46348    Suntrust-VA00333
Gloucester Courthouse    6548 Main Street    Gloucester    VA    Inland American
Retail Management LLC 362.    46349    Suntrust-VA00344 Annandale East    4250
John Marr Drive    Fairfax    VA    Inland American Retail Management LLC 363.
   46350    Suntrust-VA00421 Hunter Hill    869 N. Lee Highway    Lexington   
VA    Inland American Retail Management LLC 364.    46352    Suntrust-VA00441
Chancellor    3557 Plank Road    Fredericksburg    VA    Inland American Retail
Management LLC 365.    46353    Suntrust-VA00453 Fort Hill Village    6001 Fort
Avenue    Lynchburg    VA    Inland American Retail Management LLC 366.    46354
   Suntrust-VA00475 South Roanoke    112 McClanahan Street    Roanoke    VA   
Inland American Retail Management LLC 367.    46356    Suntrust-VA00491 Kent
Street    400 West Main Street    Radford    VA    Inland American Retail
Management LLC

 

A-16



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

368.    46357    Suntrust-VA00506 Kingsmill    496 Mclaws Circle    Williamsburg
   VA    Inland American Retail Management LLC 369.    46358    Suntrust-VA00516
Great Bridge    320 South Battlefield Blvd    Chesapeake    VA    Inland
American Retail Management LLC 370.    46359    Suntrust-VA00524 Onancock    62
Market Street    Onancock    VA    Inland American Retail Management LLC 371.   
46360    Suntrust-VA00527 Accomac    23364 Front Street    Accomac    VA   
Inland American Retail Management LLC 372.    46361    Suntrust-VA00537 Painter
   33287 Railroad Avenue    Painter    VA    Inland American Retail Management
LLC 373.    46362    Suntrust-VA00549 Collinsville    3000 Virginia Avenue   
Collinsville    VA    Inland American Retail Management LLC 374.    46363   
Suntrust-VA00571 Patrick County    114 West Blue Ridge Street    Stuart    VA   
Inland American Retail Management LLC 375.    46364    Suntrust-VA00572
Garrisonville    160 Garrisonville Road    Stafford    VA    Inland American
Retail Management LLC 376.    46583    Suntrust-VA00772 Technology Center   
1030 Wilmer Avenue    Richmond    VA    Inland American Retail Management LLC
377.    46366    Suntrust-VA00922 NCF: Cave Springs    4110 Brambleton Ave SW   
Roanoke    VA    Inland American Retail Management LLC 378.    44687    Sycamore
Commons    10530 Northwest Parkway    Matthews    NC    Inland American Retail
Management LLC 379.    44581    The Center at Hugh Howell    4420 Hugh Howell
Road    Tucker    GA    Inland American Retail Management LLC 380.    44591   
The Highlands    2301 FM 407    Flower Mound    TX    Inland American Retail
Management LLC 381.    44556    The Market at Hilliard    1852 Hilliard Rome   
Hilliard    OH    Inland American Retail Management LLC 382.    48907    The
Radian (at UPenn) Retail    3925 Walnut St.    Philadelphia    PA    Inland
American Retail Management LLC 383.    44670    Thomas Crossroads    3150 Hwy 34
East    Newnan    GA    Inland American Retail Management LLC 384.    44520   
Tomball Town Center    14060 Fm-2920 Road    Tomball    TX    Inland American
Retail Management LLC 385.    44541    Triangle Center    1015 Ocean Beach Hwy
   Longview    WA    Inland American Retail Management LLC 386.    44691   
Tulsa Hills Shopping Center    7336 S Olympia Avenue W    Tulsa    OK    Inland
American Retail Management LLC 387.    48922    UH Fullerton Retail    555 N.
Commonwealth Ave    Fullerton    CA    Inland American Retail Management LLC
388.    48934    UH Tempe Retail    323 East Veterans Way    Tempe    AZ   
Inland American Retail Management LLC 389.    44688    Universal Plaza    5401 N
University Drive    Lauderhill    FL    Inland American Retail Management LLC
390.    48930    University House @ TCU Retail    3201 South University Drive   
Fort Worth    TX    Inland American Retail Management LLC

 

A-17



--------------------------------------------------------------------------------

     Building   

Property Name

  

Address

  

City

   ST   

Manager

391.    44703    University Oaks Shopping Center    201 University Oaks Blvd   
Round Rock    TX    Inland American Retail Management LLC 392.    40108   
Victory Lakes Town Center    NEC of I-45 and FM 646    League City    TX   
Inland American Retail Management LLC 393.    44730    Walden Park    14005
Research Blvd    AUSTIN    TX    Inland American Retail Management LLC 394.   
44673    Ward’s Crossing    4026D-4040 Wards Road    Lynchburg    VA    Inland
American Retail Management LLC 395.    44901    Ward’s Crossing - OEA   
4026D-4040 Wards Road    Lynchburg    VA    Inland American Retail Management
LLC 396.    44610    Washington Park Plaza    17730 - 18300 South Halsted Street
   Homewood    IL    Inland American Retail Management LLC 397.    44731    West
Creek Shopping Center    4404 William Cannon    AUSTIN    TX    Inland American
Retail Management LLC 398.    44728    Westport Village    1315 Herr Lane   
Louisville    KY    Inland American Retail Management LLC 399.    44696    White
Oak Crossing    2700 Timber Drive    Garner    NC    Inland American Retail
Management LLC 400.    44511    Willis Town Center    904 W Montgomery St.   
Willis    TX    Inland American Retail Management LLC 401.    44506   
Winchester Town Center    9344 Jones Road    Houston    TX    Inland American
Retail Management LLC 402.    44524    Windermere Village    12020 Fm 1960 Rd W
   Houston    TX    Inland American Retail Management LLC 403.    44705   
Woodlake Crossing    SWQ. of FM 78 & Woodlake Parkway    San Antonio    TX   
Inland American Retail Management LLC 404.    48802    Woodridge Crossing      
Welie    TX    Inland American Retail Management LLC

 

A-18